

113 S2485 RS: Northwest Atlantic Fisheries Convention Amendments Act
U.S. Senate
2014-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 623113th CONGRESS2d SessionS. 2485IN THE SENATE OF THE UNITED STATESJune 17, 2014Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 8, 2014Reported by Mr. Rockefeller, without amendmentA BILLTo implement the Amendment to the Convention on Future Multilateral Cooperation in the Northwest
			 Atlantic Fisheries, as adopted at Lisbon on September 28, 2007.1.Short title; references to the Northwest Atlantic Fisheries Convention Act of 1995(a)Short titleThis Act may be cited as the Northwest Atlantic Fisheries Convention Amendments Act.(b)References to the Northwest Atlantic Fisheries Convention Act of 1995Except as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision
			 of the Northwest Atlantic Fisheries Convention Act of 1995 (16 U.S.C. 5601
			 et seq.).2.Representation of the United States under ConventionSection 202 (16 U.S.C. 5601) is amended—(1)in subsection (a)(1), by striking General Council and the Fisheries;(2)in subsection (b)(1), by striking at a meeting of the General Council or the Fisheries Commission;(3)in subsection (b)(2), by striking , at any meeting of the General Council or the Fisheries Commission for which the alternate
			 Commission is designated;(4)in subsection (d)(1), by striking at a meeting of the Scientific Council; and(5)in subsection (d)(2), by striking , at any meeting of the Scientific Council for which the Alternative Representative is designated.3.Requests for scientific adviceSection 203 (16 U.S.C. 5602) is amended—(1)in subsection (a)—(A)by striking The Representatives may and inserting A Representative may;(B)by striking described in subsection (b)(1) or (2) and inserting described in paragraph (1) or (2) of subsection (b); and(C)by striking the Representatives have and inserting the Representative has;(2)by striking VII(1) each place it appears and inserting VII(10)(b); and(3)in subsection (b)(2), by striking VIII(2) and inserting VII(11).4.Authorities of Secretary of State with respect to ConventionSection 204 (16 U.S.C. 5603) is amended by striking Fisheries Commission each place it appears and inserting Commission consistent with the procedures detailed in Articles XIV and XV of the Convention.5.Interagency cooperationSection 205(a) (16 U.S.C. 5604(a)) is amended to read as follows:(a)Authorities of the SecretaryIn carrying out the provisions of the Convention and this Act, the Secretary may arrange for
			 cooperation with—(1)any department, agency, or instrumentality of the United States;(2)a State;(3)a Council; or(4)a private institution or an organization..6.Prohibited acts and penaltiesSection 207 (16 U.S.C. 5606) is amended by striking fish wherever it appears and inserting fishery resources.7.Consultative committeeSection 208 (16 U.S.C. 5607) is amended by striking General Council or the Fisheries wherever it appears.8.DefinitionsSection 210 (16 U.S.C. 5609) is amended to read as follows—210.DefinitionsIn this Act—(1)1982 ConventionThe term 1982 Convention means the United Nations Convention on the Law of the Sea of 10 December 1982.(2)Authorized enforcement officerThe term authorized enforcement officer means a person authorized to enforce this Act, any regulation issued under this Act, or any
			 measure that is legally binding on the United States under the Convention.(3)CommissionThe term Commission means the body provided for by Articles V, VI, XIII, XIV, and XV of the Convention.(4)CommissionerThe term Commissioner means a United States Commissioner to the Northwest Atlantic Fisheries Organization appointed
			 under section 202.(5)ConventionThe term Convention means the Convention on Cooperation in the Northwest Atlantic Fisheries, as adopted at Lisbon on
			 September 28, 2007.(6)Convention AreaThe term Convention Area means the waters of the Northwest Atlantic Ocean north of 35°00' N and west of a line extending
			 due north from 35°00' N and 42°00' W to 59°00' N, thence due west to
			 44°00' W, and thence due north to the coast of Greenland, and the waters
			 of the Gulf of St. Lawrence, Davis Strait and Baffin Bay south of 78°10'
			 N.(7)CouncilThe term Council means the New England Fishery Management Council or the Mid-Atlantic Fishery Management Council.(8)Fishery resources(A)In generalThe term fishery resources means all fish, mollusks, and crustaceans within the Convention Area.(B)ExclusionsThe term fishery resources does not include—(i)sedentary species over which coastal States may exercise sovereign rights consistent with Article
			 77 of the 1982 Convention; or(ii)in so far as they are managed under other international treaties, anadromous and catadromous stocks
			 and highly migratory species listed in Annex I of the 1982 Convention.(9)Fishing activities(A)In generalThe term fishing activities means harvesting or processing fishery resources, or transhipping of fishery resources or products
			 derived from fishery resources, or any other activity in preparation for,
			 in support of, or related to the harvesting of fishery resources.(B)InclusionsThe term fishing activities includes—(i)the actual or attempted searching for or catching or taking of fishery resources;(ii)any activity that can reasonably be expected to result in locating, catching, taking, or harvesting
			 of fishery resources for any purpose; and(iii)any operation at sea in support of, or in preparation for, any activity described in this
			 paragraph.(C)ExclusionsThe term fishing activities does not include any operation related to emergencies
			 involving the health and safety of crew members or the safety of a vessel.(10)Fishing vessel(A)In generalThe term fishing vessel means a vessel that is or has been engaged in fishing activities.(B)InclusionsThe term fishing vessel  includes a fish processing
			 vessel or a vessel engaged in transshipment or any other activity in
			 preparation for or related to fishing activities, or in experimental or
			 exploratory fishing activities.(11)OrganizationThe term Organization means the Northwest Atlantic Fisheries Organization provided for by Article V of the Convention.(12)PersonThe term person means any individual (whether or not a citizen or national of the United States), and any
			 corporation, partnership, association, or other entity (whether or not
			 organized or existing under the laws of any State).(13)RepresentativeThe term Representative means a United States Representative to the Northwest Atlantic Fisheries Scientific Council
			 appointed under section 202.(14)Scientific CouncilThe term Scientific Council means the Scientific Council provided for by Articles V, VI, and VII of the Convention.(15)SecretaryThe term Secretary means the Secretary of Commerce.(16)StateThe term State means each of the several States of the United States, the District of Columbia, and any other
			 commonwealth, territory, or possession of the United States.(17)TransshipmentThe term transshipment means the unloading of all or any of the fishery resources on board a fishing vessel to another
			 fishing vessel either at sea or in port..9.Authorization of appropriationsSection 211 (16 U.S.C. 5610) is amended—(1)by striking XVI and inserting IX; and(2)by striking through fiscal year 2012.10.Quota allocation practiceSection 213 (16 U.S.C. 5612) is repealed.December 8, 2014Reported without amendment